Case 1:17-cv-01323-MN Document 347-1 Filed 02/05/21 Page 1 of 15 PageID #: 10099




                         EXHIBIT 1
Case 1:17-cv-01323-MN Document 347-1 Filed 02/05/21 Page 2 of 15 PageID #: 10100
                                                   EFiled: Feb 03 2021 09:49PM EST
                                                   Transaction ID 66307409
                                                   Case No. 12111-VCS
      IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

                                )
 IN RE NATIONAL COLLEGIATE      ) CONSOLIDATED
 STUDENT LOAN TRUSTS LITIGATION ) C.A. No. 12111-VCS
                                )

    GSS DATA SERVICES, LLC’S MOTION TO EFFECTUATE CERTAIN
       PROVISIONS OF THE COURT’S AUGUST 27, 2020 OPINION

          GSS Data Services, LLC (“GSS” or the “Administrator”), solely in its

 capacity as Administrator for the Trusts (defined below), by and through its

 undersigned counsel, hereby files this Motion to Effectuate Certain Provisions of the

 Court’s August 27, 2020 Opinion (“Motion”).

                              PRELIMINARY STATEMENT

          1.       This Court observed in its August 27, 2020 Opinion (the “Opinion”),

 that the Trusts have, for years, been left “in a state of near paralysis” as a result of

 the Trust Parties’ varying interpretations of the Trusts’ governing documents (see

 Op. at 5) and, among other things, the question of whether the Trusts could retain

 and pay litigation counsel contributed to this paralysis. In the Opinion, this Court

 issued a helpful, wide-ranging set of rulings that provided a roadmap for the Trusts

 to move forward on several fronts. Relevant here, the Court recognized that the

 Administrator was authorized: (i) to accept a direction to act in a non-ministerial

 manner, such as to retain counsel to represent the Trusts; and (ii) to incur expenses

 on behalf of the Trusts in certain instances. This Motion is intended to effectuate


 {1110.004-W0064043.}
Case 1:17-cv-01323-MN Document 347-1 Filed 02/05/21 Page 3 of 15 PageID #: 10101




 these provisions of the Opinion.

         2.    Following the Opinion, commencing in late November 2020, the

 Administrator received, for the first time, written instructions to retain counsel on

 behalf of the Trusts in connection with three proceedings. To date, because of the

 potential adverse consequences to the Trusts in the case of inaction, the

 Administrator has complied with two of these instructions and retained counsel to

 represent the Trusts, even though it is concerned about how to fund such legal

 expenses. Namely, there is no money presently available under the Administrator

 expense caps to pay such counsel with respect to six of the fifteen Trusts, which

 constitutes 40% of the Trusts.

         3.    The Administration Agreements provide an annual expense cap to

 reimburse the Administrator “for all its expenses in performing its obligations”

 under the Administration Agreement, which may include certain Administrator

 expenses incurred on behalf of the Trusts, if appropriately incurred and agreed to by

 the Administrator. See Admin. Agreement § 3(b) (defined below). These “caps”

 range from $100,000 (six Trusts created in 2003, 2004, and 2005 (the “2003-2005

 Trusts”)), to $200,000 (one 2006 Trust), to $300,000 (two 2006 Trusts), to $400,000

 (one 2006 and the four 2007 Trusts), to having no cap at all (the Master Trust).

         4.    From time to time, the Trusts may be named as defendants in a legal

 proceeding and may be best served by having counsel appear on their behalf. Absent


 {W0064043.}                              2
Case 1:17-cv-01323-MN Document 347-1 Filed 02/05/21 Page 4 of 15 PageID #: 10102




 a real-world ability to pay such counsel, certain Trusts will be unable to secure legal

 counsel, which can lead to a litany of bad outcomes: default, adverse judgment, writs

 of garnishment, and the like. It is beyond dispute that, if named as a defendant in a

 litigation, it is not in the Trusts’ best interest to be unrepresented, to default, and/or

 to have an adverse judgment or legal sanction entered.

         5.    Certain earlier Trusts have only a quarter of the available funds for

 expense reimbursement under the particular Administration cap when compared to

 other later Trusts. This discrepancy means that six of the fifteen Trusts currently do

 not have the ability to pay litigation costs. At present, the Administrator expense

 caps for the 2003-2005 Trusts—the six $100,000 expense cap Trusts—have been

 exhausted at least until July 2022, due to thousands of dollars in expense

 reimbursement accrued and unpaid. Accordingly, by this Motion, the Administrator

 seeks Court authorization to permit the nine Trusts that currently do not have

 $400,000 expense caps (the “At-Issue Trusts”) to raise their caps to $400,000.

         6.    In this regard, it is important to note that the At-Issue Trusts—if the

 caps are increased—will not pay any more in legal fees or other expenses in total

 over the lifetime of these Trusts. Rather, these Trusts will merely be able to pay

 their counsel on a current basis, as opposed to (at best) deferring payment for years,

 or (worst) not having counsel.

         7.    In addition, increasing the caps does not increase the Administrator’s


 {W0064043.}                                 3
Case 1:17-cv-01323-MN Document 347-1 Filed 02/05/21 Page 5 of 15 PageID #: 10103




 compensation; it solely increases the amount presently available for expense

 reimbursement and, if a Trust’s expense caps are not used in a given year, the

 remaining balance does not roll over to future years and does not get paid out to

 anyone.

         8.    The Administrator further notes that this Motion is unrelated to and

 agnostic towards any disputes certain Trust parties may have over direction and

 control of the Trusts’ affairs. It is intended solely to create a mechanism for the

 payment of expenses of counsel.

         9.    This Motion is modeled both procedurally and substantively on the

 application made to this Court to appoint a Special Master and to enlarge the Owner

 Trustee/Indenture Trustee expense cap by 50% to pay the Special Master—which

 the Court granted.

         10.   Like the Special Master motion, the Court will be requested to approve

 a form of notice to be provided by the Indenture Trustee to certificateholders of the

 Trusts, which describes the Motion and provides a mechanism and deadline for

 comment and objection.1 Here, the Administrator proposes following the same

 notice protocol for all interested parties. The proposed form of notice is attached to

 this Motion as Exhibit 1.



 1
  See Owner Trustee Letter, Trans. ID 62144220 (June 15, 2018); Court of Chancery
 Letter, Trans. ID 62200014 (July 3, 2018).

 {W0064043.}                               4
Case 1:17-cv-01323-MN Document 347-1 Filed 02/05/21 Page 6 of 15 PageID #: 10104




         11.   The substantive relief sought in this Motion mirrors the relief granted

 in the Court’s Order appointing the Special Master and, in particular, the 50%

 increase in the Owner Trustee cap to compensate the Special Master – as a means to

 create more functional Trusts. 2

         12.   Last, the Administrator has worked closely with the Indenture Trustee,

 Ambac, the Noteholders and the Owner Trustee since the Fall 2020 on the relief

 sought in this Motion. The Administrator understands that the Owner Trustee and

 Ambac are supportive of the Motion; as of the date of filing, the Administrator was

 still in discussions with the Indenture Trustee and the Noteholders and will update

 the Court promptly on their positions.

                            FACTUAL BACKGROUND

         13.   As noted in the Opinion, GSS is the Administrator of fifteen Delaware

 statutory trusts created pursuant to the Delaware Statutory Trust Act, 12 Del. C. §§

 3801, et seq., between 2001 and 2007 (the “Trusts”).3 See Op. at 32. The Trusts are

 governed by certain agreements, including the Trust Agreements, the Indentures, and

 the Administration Agreements (collectively, the “Trust Related Agreements”),4 which


 2
     See Order, Trans ID. 62668197 (Nov. 14, 2018).
 3
    The individual Trusts are: National Collegiate Master Student Loan Trust
 (the “Master Trust”), NCSLT 2003-1, 2004-1, 2004-2, 2005-1, 2005-2, 2005-3,
 2006-1, 2006-2, 2006-3, 2006-4, 2007-1, 2007-2, 2007-3, and 2007-4.
 4
  The Trust Related Agreements cited in this Motion are in the joint compendium of
 contracts submitted to the Court in relation to the Parties’ Rule 12(c) motions on

 {W0064043.}                               5
Case 1:17-cv-01323-MN Document 347-1 Filed 02/05/21 Page 7 of 15 PageID #: 10105




 are governed by New York law. See Declaration of Andrea Lenox (“Lenox Decl.”),

 ¶¶ 3-4.

         14.   Relevant here, the Administrator does not believe that the Administration

 Agreement imposes a plenary obligation to act in a non-ministerial capacity, but that, if

 it elects, the Administrator can act in a non-ministerial capacity in response to a proper

 direction, including to engage counsel on behalf of the Trusts in non-ordinary course

 litigation. The Administrator has the right to be reimbursed for Administrator expenses

 incurred on behalf of the Trusts, which the Court referred to as Trust expenses in the

 Opinion. See Op. at 50 (“[T]he Administrator does have a right to incur expenses on

 behalf of the Trusts.”), 131 (“[T]he Administrator—but not the Owner Trustee—may

 have a limited right to seek reimbursement for Trust expenses.”).

         15.   Each Administration Agreement for the Trusts 5 provides that the

 Administrator may be reimbursed for its expenses up to a set amount per year

 (the “Expense Caps”). See Admin. Agreement § 3; Indenture § 8.02. The Expense

 Caps vary per Trust, ranging from $100,000 to $400,000 per year, and reset each

 year on July 1st. See Lenox Decl., ¶¶ 5-7.

         16.   If expenses chargeable to Expense Caps exceed the cap amount in a




 March 6, 2020. Trans. ID. 64801188 (Mar. 6, 2020).
 5
  With the exception of the Master Trust, which does not have a cap on Administrator
 expenses.

 {W0064043.}                                 6
Case 1:17-cv-01323-MN Document 347-1 Filed 02/05/21 Page 8 of 15 PageID #: 10106




 fiscal year, they cannot be reimbursed in that fiscal year, but must await

 reimbursement in subsequent fiscal years. Id. at ¶ 8. So, to use an example, for a

 Trust with a $100,000 cap, if that Trust incurred $300,000 in reimbursable expenses,

 the Trust will pay $100,000 in year one, $100,000 in year two and $100,000 in year

 three. In comparison, if that Trust’s expense caps were raised to $400,000, and that

 if that same Trust incurred $300,000 in reimbursable expenses, the Trust will pay

 $300,000 in year one (and the remaining $100,000 will have been unused when the

 fee caps reset). As such, the only difference in these two illustrations is when the

 Trusts make payment, not the amount of payment. Currently, for the six trusts with

 Expense Caps of $100,000, the payment of any new reimbursable expenses cannot

 occur until at least July 2022. Id. at ¶ 9.

         17.   As this Court noted in the Opinion, the Indenture sets forth certain

 obligations of the Trusts, including to “maintain or preserve the lien and security

 interest . . . of [the] Indenture,” “enforce any of the Collateral,” and “preserve and

 defend title to the Indenture Trust Estate and the rights of the Indenture Trustee.”

 Op. at 20-21 (citing Indenture § 3.05).

         18.   Since late November 2020, the Administrator has received three

 separate directions to retain counsel to represent the Trusts in non-ordinary course

 lawsuits as set forth below.

         19.   In McCarter & English, LLP v. The National Collegiate Master Student


 {W0064043.}                                   7
Case 1:17-cv-01323-MN Document 347-1 Filed 02/05/21 Page 9 of 15 PageID #: 10107




 Loan Trust I, et al., No. 654144-2018 (N.Y. Sup. Ct.), the McCarter law firm sued

 the Trusts over unpaid attorneys’ fees. On October 23, 2020 the McCarter court set

 a November 23, 2020 deadline for counsel to appear for the Trusts. Subsequently,

 the Indenture Trustee and Owner Trustee directed the Administrator to retain

 counsel for the Trusts. See Lenox Decl., Ex. C (Nov. 21, 2020, Direction Letter

 from Indenture Trustee), Ex. D (Nov. 23, 2020, Direction Letter from Owner

 Trustee).

         20.   In response, the Administrator retained counsel as directed to avoid a

 default – with the understanding there would need to be a plan to pay counsel. Lenox

 Decl., ¶¶ 10-11, Ex. A.

         21.   In DiCello Levitt Gutzler LLC v. The National Collegiate Master

 Student Loan Trust I, et al., No. 01-19-0004-0792 (American Arbitration

 Association), the DiCello firm initiated an arbitration against the Trusts for unpaid

 legal fees. In December 2020, the Indenture Trustee directed the Administrator to

 retain counsel to represent the Trusts (other than the Master Trust). Lenox Decl.,

 Ex. E. The Administrator has accepted the direction and engaged counsel for the

 Trusts – with the caveat about a plan to pay counsel. Id. at ¶¶ 12-13, Ex. B, Ex. E

 (Dec. 18, 2020, Direction Letter from Indenture Trustee).

         22.   The Administrator was directed to retain counsel for the Trusts in

 response to the CFPB’s pending Request for Default against the Trusts in Consumer


 {W0064043.}                               8
Case 1:17-cv-01323-MN Document 347-1 Filed 02/05/21 Page 10 of 15 PageID #: 10108




  Financial Protection Bureau v. National Collegiate Master Student Loan Trust, et

  al., No. 1:17-CV-1323 (D. Del.). Lenox Decl., Ex. F (Jan. 22, 2021, Direction Letter

  from Indenture Trustee). The Administrator has not yet followed the direction and

  an update on the status of retention of counsel for the Trusts in that action will be

  provided to the District Court this week.

                                      ARGUMENT

          23.   The Court should authorize the proposed increase of the Expense Caps

  to give effect to the Court’s Opinion, effectuate the parties’ intent as described by

  the Court and avoid potential harm to the Trusts should they not be able to retain

  counsel in the event the Expense Caps are not increased.

  A.      Legal Authority

          24.   Courts may imply terms into contracts to avoid “arbitrary[y] or

  unreasonabl[e]” results “thereby frustrating the fruits of the bargain that the asserting

  party reasonably expected.” Nemec v. Shrader, 991 A.2d 1120, 1126 (Del. 2009).

  The implied covenant of good faith and fair dealing “protects the spirit of the

  agreement rather than the form.” NAMA Holdings., LLC v. Related WMC LLC, 2014

  Del. Ch. LEXIS 232, at *47 (Del. Ch. Nov. 17, 2014). Through the implied covenant

  of good faith and fair dealing, “Delaware law cautiously supplies terms to fill gaps

  in the express provisions of a specific agreement.” Id. at *47, 52 (quotation omitted).

          25.   The Delaware Supreme Court explains that “[t]he covenant is ‘best


  {W0064043.}                                 9
Case 1:17-cv-01323-MN Document 347-1 Filed 02/05/21 Page 11 of 15 PageID #: 10109




  understood as a way of implying terms in the agreement,’ whether employed to

  analyze unanticipated developments or to fill gaps in the contract’s provisions.”

  Dunlap v. State Farm Fire & Cas. Co., 878 A.2d 434, 441 (Del. 2005) (quotation

  omitted).     Thus, courts may imply terms into contracts where parties have

  encountered unanticipated developments not contemplated in the language of the

  contract. See Lonergan v. EPE Holdings, LLC, 5 A.3d 1008, 1018 (Del. Ch. 2010)

  (acknowledging a contract may “fail to address a future state of the world . . . because

  contracting is costly and human knowledge imperfect”); Amirsaleh v. Bd. of Trade

  of City of New York, Inc., 2008 Del. Ch. LEXIS 131, at *1 (Del. Ch. Sept. 11, 2008).

          26.   When a court implies contract terms, the court “assess[es] the parties’

  reasonable expectations at the time of contracting.” Nemec, 991 A.2d 1120, 1126.

  The court looks to notions of “good faith” and “fair dealing” to determine “what the

  parties would have agreed to themselves had they considered the issue in their

  original bargaining positions at the time of contracting.” Gerber v. Enter. Prods.

  Holdings, LLC, 67 A.3d 400, 418 (Del. 2013), overruled in part on other grounds

  by Winshall v. Viacom Int’l, Inc., 76 A.3d 808 (Del. 2013). The court may imply

  additional terms “consistent with the terms of the agreement as a whole.” Alliance

  Data Sys. Corp. v. Blackstone Capital Partners VL.P., 963 A.2d 746, 770 (Del. Ch.

  2009), aff’d, 976 A.2d 170 (Del. 2009).

          27.   Courts also have inherent authority to enforce their orders and give


  {W0064043.}                               10
Case 1:17-cv-01323-MN Document 347-1 Filed 02/05/21 Page 12 of 15 PageID #: 10110




  effect to their decisions. See Forsythe v. CIBC Empl. Private Equity Fund, 2006

  Del. Ch. LEXIS 60, at *5 (Del. Ch. 2006) (“This court, moreover, retains inherent

  authority to enforce its decisions, even in the absence of specific authorization by

  rule.”).

          28.   While the Court held in the Opinion that the Trust Agreements

  contemplated the Administrator being allowed to take non-ministerial direction from

  other parties, the parties did not anticipate the costs associated with such direction when

  setting the Expense Caps fifteen plus years ago or the costs of all the non-ordinary

  course litigation that has embroiled the Trusts in recent years, which has taxed the

  Expense Caps. The relief described below fills the gap between the parties’ intent as

  described by the Court and the means to effectuate that intent and the Court’s Opinion.

  B.      The Trusts’ Need for Counsel

          29.   At times, for differing reasons, the Trusts are named in legal

  proceedings and, given the nature of the claims, there may be a need to retain counsel

  on behalf of the Trusts. Take, as an example, where an entity is suing the Trusts for

  money damages. Clearly, there is a benefit, at a minimum, for counsel to appear and

  avoid entry of a default judgment, to respond to a pleading or discovery requests

  (and thus avoid sanctions). There cannot be serious dispute that it is not in the

  Trusts’ best interest to be unrepresented in litigation, to default, or to have an adverse

  judgment entered.


  {W0064043.}                                 11
Case 1:17-cv-01323-MN Document 347-1 Filed 02/05/21 Page 13 of 15 PageID #: 10111




          30.   To date, the Administrator has executed engagement letters with two

  law firms on behalf of the Trusts. However, there is not a plan in place to pay these

  counsel on the six capped out Trusts, thus facilitating this Motion.              The

  Administrator agreed to engage these counsel on very short notice with the explicit

  negotiated understanding that the parties would work towards an Expense Cap

  increase.

          31.   The Administrator believes it has discretion whether to comply with a

  direction letter to retain counsel on behalf of the Trusts. That discretion includes a

  reasonable analysis as to whether such counsel can be paid in a timely manner for

  its work (to avoid, among other things, a potential lawsuit against the Trusts for

  nonpayment). The Administrator likewise has the right—as confirmed in the

  direction letters—to terminate counsel. Going forward, if there is not a meaningful

  ability for the Trusts to pay Trust counsel, the Administrator will have no choice but

  to terminate any counsel engaged and to decline any future directions to engage

  counsel for such Trusts. See generally Op. at 45-46; Admin. Agreement § 1(c).

          32.   This Motion is intended to assist in creating a mechanism to pay

  counsel retained by the Administrator on behalf of the Trusts. This Motion is not

  intended to dictate the Trusts’ legal position in any litigation. It is not intended to

  influence any of the Trust governance issues between the Owner, Indenture Trustee

  and Ambac discussed in the Opinion. It is not intended to decide who can direct


  {W0064043.}                               12
Case 1:17-cv-01323-MN Document 347-1 Filed 02/05/21 Page 14 of 15 PageID #: 10112




  Trust counsel. It is therefore agnostic to the parties’ disputes—but creates a solution

  to one of the many issues still facing the Trusts.

          33.   While it is unclear if the Expense Cap increases sought through this

  Motion will be too little, too much, or just right, the proposed increase will allow the

  Trusts to move ahead with representation and carry out current instructions. The

  Administrator has discussed with several parties the potential need to revisit the

  $400,000 Expense Caps if, in reality, they prove insufficient. In the event the Court

  grants the Motion, and the Expense Caps prove to be insufficient, the Administrator

  reserves its right to seek further relief from this Court.

          For these reasons, the Administrator respectfully requests that the Court

  authorize an increase in the Expense Caps for the NCSLT 2003-1, 2004-1, 2004-2,

  2005-1, 2005-2, 2005-3, 2006-1, 2006-2, and 2006-3 to $400,000 per year.

    Dated: February 3, 2021                       LANDIS RATH & COBB LLP

                                                  /s/ Jennifer L. Cree
                                                  Rebecca L. Butcher (No. 3816)
                                                  Jennifer L. Cree (No. 5919)
                                                  919 Market Street, Suite 1800
                                                  Wilmington, DE 19801
                                                  302-467-4400 (main)
                                                  302-467-4450 (fax)
                                                  butcher@lrclaw.com
                                                  cree@lrclaw.com
                                                       and




  {W0064043.}                                13
Case 1:17-cv-01323-MN Document 347-1 Filed 02/05/21 Page 15 of 15 PageID #: 10113




                                            ALSTON & BIRD LLP
                                            John P. Doherty, Esquire
                                            William Hao, Esquire
                                            90 Park Avenue
                                            New York, NY 10016-1387
                                            (212) 210-9400 (main)
                                            (212) 210-9444 (fax)
                                            john.doherty@alston.com
                                            william.hao@alston.com

                                            Attorneys for Defendant
                                            GSS Data Services, LLC

                                            WORDS: 2,996




  {W0064043.}                          14
